Citation Nr: 1605923	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  08-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a psychiatric disability, rated at 50 percent as depression prior to January 8, 2013, and 70 percent as posttraumatic stress disorder from January 8, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from July 2001 to March 2004. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that reduced the Veteran's rating for the psychiatric disability effective August 1, 2007.  In a July 2010 decision, the Board restored a 50 percent disability rating and remanded the issue of increased rating.  The Board remanded the increased rating issue again in a June 2012 decision.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

The Veteran underwent a VA medical evaluation in April 2014.  The VA examination record includes findings pertinent to the issue on appeal.  Although the findings were considered in an April 2014 rating decision that granted a 70 percent rating for posttraumatic stress disorder effective January 8, 2013, a supplemental statement of the case was not issued.  As the Veteran has not waived his right to have this evidence addressed in a supplemental statement of the case, a remand for that purpose is required.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any more recent VA treatment records not associated with the record.

2.  Undertake any other development deemed warranted.

3.  Readjudicate the issue on appeal, with consideration of all evidence associated with the record since the January 2013 supplemental statement of the case.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

